Citation Nr: 0914771	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-40 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
secondary to exposure to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for non-Hodgkin's 
lymphoma was denied.


FINDINGS OF FACT

1.  The Veteran served on board the USS Enterprise (CVAN-63), 
which was stationed in the official waters of Vietnam on 
various occasions from December 1965 to June 1966.

2.  Non-Hodgkin's lymphoma is presumed to be the result of 
the Veteran's active service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

VA treatment records show the Veteran was diagnosed and 
treated for non-Hodgkin's lymphoma in 2004.

The regulations provide for the presumptive service 
connection of certain diseases associated with exposure to 
certain herbicide agents, including Agent Orange.  Non-
Hodgkin's lymphoma is one of the specified diseases.  See 
38 C.F.R. §§ 3.307(a)(6) and  3.309(e).  A veteran who, 
during active military service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that he was not.  

For cases involving non-Hodgkin's lymphoma only, service in 
the Republic of Vietnam is defined as including "service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in 
Vietnam."  38 C.F.R. § 3.313(a).

"Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease." 38 C.F.R. § 3.313(b).

The Veteran served during the Vietnam era and had over nine 
months of foreign service.  His discharge documents show that 
he was assigned to the USS Enterprise (CVAN-63), a carrier.  
The National Personnel Records Center (NPRC) has certified 
that the USS Enterprise was in the official waters of Vietnam 
from December 2, 1965 to January 14, 1966, on February 4, 
1966, from March 16, 1966 to April 12, 1966, from April 22, 
1966 to May 14, 1966, and from May 23, 1966 to June 6, 1966.  

Service connection for non-Hodgkin's lymphoma is warranted.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


